378 U.S. 580 (1964)
INLAND EMPIRE BUILDERS, INC., ET AL.
v.
WASHINGTON ET AL.
No. 849.
Supreme Court of United States.
Decided June 22, 1964.[*]
APPEAL FROM THE SUPREME COURT OF WASHINGTON.
Seth W. Morrison for appellants in No. 849.
T. M. Royce for appellants in No. 850.
Edward G. Dobrin for appellants in No. 851.
John J. O'Connell, Attorney General of Washington, John W. Riley and Timothy R. Malone, Special Assistant Attorneys General, and James A. Furber, Assistant Attorney General, for appellees.
Solicitor General Cox, Assistant Attorney General Oberdorfer and I. Henry Kutz filed a memorandum for the United States.
PER CURIAM.
The motion to dismiss is granted and the appeals are dismissed for want of a substantial federal question.
NOTES
[*]  Together with No. 850, Hebb & Narodick Construction Co., Inc., et al. v. Washington et al., and No. 851, Murray et al. v. Washington et al., both also on appeal from the same court.